         Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 1 of 10




                 UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF ARKANSAS (CENTRAL DIVISION)


  ESTATE OF STEVEN GREY
  BRAINARD, et al.,
                                             CIVIL ACTION NO. 4:19-cv-00522-
             Plaintiffs,                     BSM

   v.

   THE CITY OF CLINTON,
   ARKANSAS, et al.

             Defendants.


                           PLAINTIFF’S BRIEF IN RESPONSE TO
                           DEFENDANT’S MOTION TO DISMISS

        Plaintiffs, Estate of Steven Grey Brainard and Alissa Brainard (hereinafter,

the “Plaintiffs”), by and through their undersigned attorney, hereby respond to the

Defendants, City of Clinton, Arkansas and John Willoughby’s Motion to Dismiss

(hereinafter, the “Motion to Dismiss”), and state as follows:

                  RESPONSE TO DEFENDANTS’ ALLEGATIONS

        1.       The Plaintiffs do not dispute that the events occurring in Paragraphs 1

through 9, 13 through 16, and 19 through 23 occurred essentially in the manner that

the Defendants, City of Clinton, Arkansas and John Willoughby (hereinafter, the

“Defendants”), have presented them.
        Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 2 of 10




      2.     The Plaintiffs have no knowledge as to the veracity of Paragraphs 10,

18.

      3.     The Plaintiffs would also note that the allegation in Paragraph 11 goes

both ways, and is particularly important, as will be discussed herein, given that the

Defendants had not sent any communications whatsoever to the Plaintiffs

between June 14, 2021 and the filing of the Motion to Dismiss on July 16, 2021.

      4.     The Plaintiffs argue that Paragraph 12 is specifically contradicted by

Paragraphs 17 through 23.

      5.     Further, Paragraph 24 misstates the facts, as the Plaintiffs have properly

objected to the discovery in question, and her sending requests for “supplemental”

discovery responses do not overcome those objections.

      6.     With respect to Paragraphs 25 through 27, the Plaintiffs argue that they

are misrepresented as applied to this case.

      7.     With respect to Paragraphs 28 through 29, the Plaintiffs admit that the

Defendants’ proposed/alternative relief of $235.00 and that the pending deadlines be

delayed or stayed are reasonable responses to the specific situations of this case,

particularly where significant discovery is likely to still be needed in this case.
       Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 3 of 10




            PLAINTIFFS’ STATEMENT OF ADDITIONAL FACTS

      8.      First off, it should be noted that generally, and prior to the

inappropriate, unauthorized, and frivolous filing of the Motion to Dismiss,

throughout this case, both the undersigned counsel and the Defendants’ counsel have

communicated cordially and professionally.

      9.      These communications have allowed each counsel to deal with multiple

serious issues, such as Defendants’ counsel’s maternity leave, and the undersigned’s

period of recovery from major surgery of only a few months ago.

      10.     On July 16, 2021, after receiving the Motion to Dismiss, the

undersigned immediately contacted the Defendants’ counsel to state that she never

received the Zoom link to the deposition, and that as a result, her now former

paralegal had failed to add it to her calendar.

      11.     The undersigned also noted that she would have taken immediate steps

to correct this error on July 1, 2021, had it been brought to her attention.

      12.     The undersigned also pointed out that Defendants’ counsel had sent any

emails, made any calls, or even made any attempts at communicating with the

undersigned since June 14, over a month ago, and that she wished to reschedule the

deposition.
       Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 4 of 10




      13.    Furthermore, the undersigned pointed out that the Motion to Dismiss

was improper, failed to follow the Local Rules, and that there is no authority for a

“motion to dismiss” like this under the federal rules.

      14.    Defendants’ counsel never made any attempts whatsoever to comply

with Local Rule 7.2 (g), which states:

             All motions to compel discovery and all other discovery-
             enforcement motions and all motions for protective orders shall
             contain a statement by the moving party that the parties have
             conferred in good faith on the specific issue or issues in dispute
             and that they are not able to resolve their disagreements without
             the intervention of the Court. If any such motion lacks such a
             statement, that motion may be dismissed summarily for
             failure to comply with this rule. Repeated failures to comply
             will be considered an adequate basis for the imposition of
             sanctions.

      (emphasis added).

      15.    As a result, and since it is irrefutable that the Motion to Dismiss lacks

any statement or even any attempt to contact the undersigned to resolve the issues

of the Plaintiff’s deposition, this Court should summarily dismiss the Motion to

Dismiss for failure to comply with Local Rule 7.2 (g).

      16.    Furthermore, given the fact that the undersigned requested that the

Defendants’ counsel withdraw the Motion to Dismiss, noting its failure to comply

with the Local Rules or Federal Rules in general, the Plaintiffs would ask this Court

to strike the Motion to Dismiss, and to consider sanctions with respect to the

attorneys’ fees used in response thereto.
        Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 5 of 10




                               LEGAL DISCUSSION

      I.     This Court has issued no discovery orders in this case, and as a
             result, dismissal is not available as relief.

      To begin, there are numerous legal inaccuracies in the Defendants’ brief in

support of their Motion to Dismiss. Specifically, the Defendants cite to Rule 37

(b)(2)(A)(v) as authorizing dismissal as requested by the Defendants. However, that

specific rule only applies to failure to obey a discovery order, and there is nothing

in the Federal Rules of Civil Procedure authorizing dismissal with or without

prejudice, for a Plaintiff failing to appear at a single deposition. Here, the Defendants

have never filed any motions to compel in this action, nor has this Court issued any

discovery orders. Given the specific wording used in the brief, it is clear that the

Defendants knew this, but wished to mislead this Court into granting relief that is

unauthorized under the Rules. In short, there is no legal authority whatsoever for the

granting of the Defendants’ Motion to Dismiss.

      Numerous federal courts around the country have noted that dismissal under

Rule 37 (b)(2)(A)(v) requires that a discovery order compelling that discovery is a

necessary predicate to such relief. The Eighth Circuit has noted that the Rule only

allows dismissal as a sanction for failure to comply with the discovery orders of the

trial court, stating that, “[a] prior order, however, is essential.” Laclede Gas Co. v.

G. W. Warnecke Corp., 604 F.2d 561, 565 (8th Cir. 1979); See also, Schleper v.
          Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 6 of 10




Ford Motor Co., 585 F.2d 1367, 1371 (8th Cir. 1978); Chrysler Corp. v. Carey, 186

F.3d 1016, 1019 (8th Cir. 1999).

      This very Court has even stated the same, citing to Laclede Gas Co.:

              To impose sanctions under Rule 37, there must be an order
              compelling discovery, a willful violation of that order, and
              prejudice to the other party. In that there are no previous
              orders compelling Hartford to produce the documents and
              admissions at issue in this order, sanctions under Rule 37 are
              inappropriate at this time.

      Keaton v. Prop. & Cas. Ins. Co. of Hartford, 4:07-CV-634-BSM, 2008 WL

2519790, at *4 (E.D. Ark. June 20, 2008) (internal citations omitted) (emphasis

added).

      Numerous other federal courts have noted similarly, such as:

              On grounds independent of the merits, defendants urge that the
              government should be dismissed pursuant to Rule 37, F.R.Civ.P.,
              for failure to disclose and produce certain documents. However,
              the sanctions set out in Rule 37 come into operation only upon
              the refusal of a party to obey an order of the court made under
              Rule 37(a). No application for such an order was made by the
              defendants and, therefore, the court cannot grant the relief
              requested.

      United States v. Mensik, 381 F. Supp. 672, 679–80 (N.D. Ill. 1974) (internal

citations omitted).

              [Rule 37(b)] is captioned, “Failure to Comply with a Court
              Order,” and it authorizes the court to issue sanctions, including
              dismissing the case, when “a party ... fails to obey an order to
              provide or permit discovery.” Fed.R.Civ.P. 37(b)(2)(A). One
              typically needs to file a motion to compel discovery pursuant to
              Rule 37(a), or alternatively, some other discovery motion
       Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 7 of 10




             pursuant to some other rule, before the court—often times
             pursuant to a subsequent motion requesting sanctions—has
             occasion to issue sanctions under Rule 37(b) for failure to obey
             a court order providing or permitting discovery. In this case, no
             motion to compel discovery has been filed by the Faculty
             Defendants, no court-imposed discovery order has been entered
             by the court, and consequently, no court-imposed discovery
             order has been violated by Plaintiffs. […] On the particular facts
             and posture of present motion, there is no basis under Rule 37 for
             the sanctions the Faculty Defendants seek.

      Doe v. Mastoloni, 307 F.R.D. 305, 309–10 (D. Conn. 2015) (internal citations

omitted).

             The sanctions of Rule 37(b) are appropriate when a party has
             refused to obey an express court order to provide or permit
             discovery, but that is not this case.

      Balistrieri v. Holtzman, 55 F.R.D. 470, 472 (E.D. Wis. 1972).

             As intervenor notes, neither the Magistrate nor this court have
             issued any order in connection with intervenor's responses to
             these interrogatories. The plain language of Rule 37(b)(2)(C)
             requires a court order compelling discovery before sanctions
             pursuant to the rule can be imposed. Consequently, dismissal on
             this ground is denied.

      E.E.O.C. v. Tortilleria La Mejor, 758 F. Supp. 585, 586 (E.D. Cal. 1991).

      In short, the Motion to Dismiss requests relief that is not authorized under the

Federal Rules of Civil Procedure, and as a result, should be denied.

      II.    There is no authority for file a motion to dismiss after answering a
             complaint.

      Furthermore, there is no authority for filing a “motion to dismiss” at such a

stage of litigation. Here, the Defendants filed an answer on October 30, 2019. [Dkt.
        Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 8 of 10




#20]. Notably, the Defendants did not cite upon which rule the Motion to Dismiss

was filed, but generally, there is no authority for the filing of a “motion to dismiss”

after answering a complaint. See, ex., Pomianowski v. Merle Norman Cosmetics,

Inc., 507 F. Supp. 435, 436 (S.D. Ohio 1980) (“At the threshold, the Court notes that

Defendant's motion was made after answer and, therefore, is not technically a proper

motion pursuant to F.R.C.P. 12(b).”).

      To the extent that courts are empowered in certain circumstances to treat an

untimely motion to dismiss as a motion for summary judgment, the Plaintiffs would

argue that no such proper summary judgement arguments are contained anywhere

within the Motion to Dismiss. As such, it is an unauthorized motion, and this Court

should strike it and/or deny it.

      III.   The Motion to Dismiss fails to comply with Local Rule 7.2(g).

      As noted previously, Defendants’ counsel also never made any attempts

whatsoever to comply with Local Rule 7.2 (g), which states:

             All motions to compel discovery and all other discovery-
             enforcement motions and all motions for protective orders shall
             contain a statement by the moving party that the parties have
             conferred in good faith on the specific issue or issues in dispute
             and that they are not able to resolve their disagreements without
             the intervention of the Court. If any such motion lacks such a
             statement, that motion may be dismissed summarily for
             failure to comply with this rule. Repeated failures to comply
             will be considered an adequate basis for the imposition of
             sanctions.

      (emphasis added).
         Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 9 of 10




      Even when the Plaintiffs brought to the Defendants’ attention that the Motion

to Dismiss failed to follow the Local Rules, the Defendants insisted in their belief

that it was proper and supported under the rules. As such, it is frivolous, and this

Court should deny it or strike it.

      WHEREFORE, the Plaintiffs respectfully request that this Court summarily

deny and/or strike the Defendants’ Motion to Dismiss, award the Plaintiffs sanctions

in the form of attorney’s fees expended in responding to the Motion to Dismiss, and

for all other relief that this Court deems necessary.

                                        Respectfully submitted,




Dated:         08/01/2020               ____________________________________
                                        ROOK ELIZABETH RINGER, ESQ.
                                        FL Bar No.: 1015698
                                        LENTO LAW GROUP, P.A.
                                        222 San Marco Ave., Ste. “C”
                                        St. Augustine, FL 32084
                                        (O): 904-602-9400 x 467
                                        (F): 904-299-5400
                                        reringer@lentolawgroup.com
                                        Attorney for the Plaintiffs
      Case 4:19-cv-00522-BSM Document 57 Filed 08/01/21 Page 10 of 10




                        CERTIFICATE OF SERVICE

      I, Rook Elizabeth Ringer, hereby certify that on August 1st, 2021, that a true

and correct copy of the above and foregoing has been served upon the attorney of

record referenced below, via ECF:

      Jenna Adams, Esq.
      Arkansas Municipal League
      Post Office Box 38
      North Little Rock, AR 72115-0038
      501-374-3484
      Email: jenadams@arml.org
      Attorney for Defendants




DATED:       08/01/2021                     ROOK ELIZABETH RINGER, ESQ.
                                            Attorney for the Plaintiffs
